Title: Jonathan Williams, Jr., to the American Commissioners, 4 November 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen,
Nantes. Nov. 4. 1777.
As it was absolutely necessary to have Ballast for the Ship and neither the Flints or Copper arrived nor any appearance of their arriving (except about 30.000 w [cwt.] of the latter) for some time I have bought 40.000 w of Bar Lead at 23 l.t. Per cwt.[?] and about 30 Ton of Salt. I have in doing this been as saving as I possibly could, and even now shall be obliged to fill in the ground Tier of Casks with as much sand and small Stones as I possibly can, for so large a Ship must have at least 150 Tons dead weight in her Hold to enable her to carry sail, especialy in such blowing weather as she will probably have on our Coast. I should have been happy to have purchased three times as much Lead, as it is a usefull article with us, and will Ballast the Ship without taking up any Room, but I dare not make so great a Consumption in our Funds without orders. If the Copper or Flints had arrived, this purchase would have been unnecessary, that is if we could ship the Flints without their being considered munitions of War.
The First Gabar consisting of Water Casks filled, Lead, what Copper we have and other articles to go in her Bottom will be loaded to day and the Ship by the Time these Things get down will be ready to take in.
I have about 5000 Suits of my Cloaths pack’d and packing, the Remainder will soon be ready, but whether quite time for the Lion or not will not be material, as I have already more Cargo than sufficient for that Ship. If you are willing to continue the making of Cloaths here, after my 10.000 shall be finished, I beg to know now, as I will so take my measures for Cloth and other materials that the work will go on with Facility and dispatch; I have now near 100 hands that when I finish will be again dispersed unless I continue their employ. I am very respectfully Gentlemen Your most obedient and most humble Servant
Jona Williams J

PS A Circumstance is much talked of here, that is supposed to be an omen of war; it is the recall of the Newfoundland Fishery. One Vessell is arrived with a small quantity only on board and reports that she quitted the Banks by express orders, a Frigate being there with the Kings commands that all the Vessells whether loaded or not should immediately return home. The Post from Bordeaux to day advises the arival of a Vessell from Eddington N Carolina, the Captain of which reports that Genl. Howe and the Fleet had not got more than half up the Bay, and had never attempted to land. The Acct. adds that Gen. Prescott is exchanged for Gen. Lee.
The Honble The Commissioners of the United States.

